Citation Nr: 1714197	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  10-48 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include an anxiety disorder and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an upper extremity neurological disability, to include peripheral neuropathy.  

3.  Entitlement to service connection for a lower extremity neurological disability, to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to February 1972, with additional service with the Georgia Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for PTSD and peripheral neuropathy of the right hand, left hand, right foot, and left foot.  The Veteran appeared at a January 2016 hearing before the undersigned Veterans Law Judge at the St. Petersburg, Florida, Regional Office (RO).  A hearing transcript is of record.  In June 2016, the Board remanded the Veteran's claims to the RO for additional development of the record.  


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

A September 2013 VA psychological evaluation states that the Veteran complained of "difficulties related to his service in Vietnam as a fighter pilot" and sought evaluation for PTSD.  He was noted to have been an Air Force fighter pilot stationed in the Republic of Vietnam and to have participated in combat in which his aircraft was hit by enemy fire and his unit sustained significant causalities.  The Veteran was diagnosed with a not otherwise specified anxiety disorder and "[ruleout] PTSD."  An October 2013 VA treatment record states that the Veteran was diagnosed with an anxiety disorder and an Axis IV notation of "exposure to war" was recorded.  Axis IV is employed for reporting psychosocial and environmental stressors that may affect the diagnosis, treatment, and prognosis of psychiatric disorders.  

At a November 2016 psychiatric examination conducted for VA, it was noted that the Veteran had been provided a "VA exam in 12/2008 for PTSD, but denied service connection."  The Veteran was diagnosed with a severe alcohol use disorder.  His psychiatric symptoms were found not to meet the diagnostic criteria for PTSD under the DSM-5 criteria.  The examiner did not note or otherwise address the September 2013 and October 2013 VA diagnoses of a not otherwise specified anxiety disorder, an anxiety disorder, and "[ruleout] PTSD."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the November 2016 examination report, the Board finds that further VA psychiatric examination is required to determine the relationship, if any, between the claimed recurrent psychiatric disability and active service.  

The report of the cited December 2008 VA PTSD examination is not of record.  Clinical documentation dated after May 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In June 2016 Remand instructions, the Board requested that the Veteran be scheduled for a neurological examination to determine the nature and etiology of claimed upper and lower extremity disabilities.  The RO attempted to schedule the Veteran for the requested neurological examination.  A December 2016 notation in the record shows that the Veteran had requested to reschedule the examination "at least 3 times."  In a January 2017 written statement, the Veteran indicated that he had been scheduled for examinations to be conducted on both Thanksgiving Day and the day prior to the holiday in Jacksonville, Florida, a five hour drive from his home.  He requested that the examination be rescheduled for a more appropriate time and location.  In a February 2017 Informal Hearing Presentation, the accredited representative requested that the neurological examination be rescheduled for a location nearer the Veteran.  Considering those facts and the Veteran's willingness to appear for a neurological examination, the Board concludes that further action should be undertaken to reschedule the Veteran for the requested evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the claimed recurrent psychiatric and neurological disabilities after May 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran including the report of the cited December 2008 VA PTSD examination and that associated with treatment provided after May 2016.  

3.  Schedule the Veteran for a VA psychiatric examination to assist in determining the nature and etiology of any identified psychiatric disabilities and any relationship to active service.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all recurrent psychiatric disabilities found and specifically state whether or not each criterion for a diagnosis of PTSD is met.  Discuss the previous diagnosis of anxiety disorder and proposal to rule out a diagnosis of PTSD.

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified psychiatric disability had its onset during active service or is related to any incident of service, including the Veteran's combat experiences as a fighter pilot in the Republic of Vietnam?  

4.  Schedule the Veteran for a VA neurological examination to assist in determining the nature and etiology of any identified upper extremity and lower extremity disabilities and any relationship to active service and/or a service-connected disability.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all recurrent upper extremity and lower extremity neurological disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any identified neurological disability had its onset during active service or is related to any incident of service, including the Veteran's combat experiences as a fighter pilot in the Republic of Vietnam?  

(c)  Is it at least as likely as not (50 percent probability or greater) that any identified neurological disability is due to the lumbar spine degenerative disc disease and degenerative joint disease and other service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any identified neurological disability has been aggravated (permanently increased in severity beyond the natural progress of the disability) by the lumbar spine degenerative disc disease and degenerative joint disease and other service-connected disabilities?  

5.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

